427 F.2d 542
UNITED STATES of America, Appellee,v.Juan Cristostomo VILLA, Appellant.
No. 25228.
United States Court of Appeals, Ninth Circuit.
June 3, 1970.

Jack T. Price, R. S. Priver, of Gordon, Kidder & Price, Los Angeles, Cal., for appellant.
William M. Byrne., Jr., U.S. Atty., Robert L. Brosio, Asst. U.S. Atty., Chief, Criminal Division, Robert S. Linnell, Thomas E. Kotoske, Asst. U.S. Attys., Los Angeles, Cal., for appellee.
Before MERRILL, HUFSTEDLER, and KILKENNY, Circuit Judges.
PER CURIAM:


1
Appellant appeals from his conviction upon two counts of an indictment charging violation of 21 U.S.C. 174 and one count charging violation of 26 U.S.C. 4705(a).


2
There was ample proof that appellant's codefendant had illegally imported the cocaine and adequate evidence that appellant had aided and abetted his confederate in committing the offense.  That evidence supplied a sufficient factual predicate for the instructions to the jury on common plan or scheme.


3
The major point appellant urges to overturn his conviction for violating 26 U.S.C. 4705(a) was decided adversely to him in Minor v. United States (1969) 396 U.S. 87, 90 S.Ct. 284, 24 L.Ed.2d 283.


4
The judgment is affirmed.